FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                         No. 15-10245
                 Plaintiff-Appellee,
                                                      D.C. No.
                      v.                            2:07 cr-0332
                                                       WBS-1
 JORGE AVILA ALBERTO NAVARRO,
              Defendant-Appellant.                    OPINION


       Appeal from the United States District Court
            for the Eastern District of California
     William B. Shubb, Senior District Judge, Presiding

                  Submitted August 11, 2015*
                   San Francisco, California

                     Filed September 4, 2015

      Before: Stephen Reinhardt, A. Wallace Tashima,
        and Consuelo M. Callahan, Circuit Judges.

                   Opinion by Judge Tashima




  *
    The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
2                 UNITED STATES V. NAVARRO

                           SUMMARY**


                           Criminal Law

    The panel affirmed the district court’s denial of Jorge
Avila Alberto Navarro’s motion under 18 U.S.C. § 3582(c)(2)
for reduction of sentence based on Amendments 782 and 788
to the Sentencing Guidelines.

    The panel held that the district court did not abuse its
discretion in granting Navarro’s motion under Fed. R. App.
P. 4(b)(4) for an extension of time to file an appeal, and that
the notice of appeal is therefore timely.

    The panel held that a district court cannot apply a
retroactive amendment to reduce an already imposed sentence
prior to that amendment’s effective date. The panel also held
that the Sentencing Commission’s determination of the
appropriate effective date for a retroactive amendment is not
invalid simply because the Commission made reference to
prisoners’ rehabilitative needs.


                             COUNSEL

Rachel R. Goldberg and Tara Azad Amin, Sidley Austin LLP,
Chicago, Illinois; Robin Eve Wechkin, Sidley Austin LLP,
Seattle, Washington; Heather E. Williams, Federal Defender,
and Hannah Labaree, Assistant Federal Defender,
Sacramento, California, for Defendant-Appellant.

  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
               UNITED STATES V. NAVARRO                    3

Benjamin B. Wagner, United States Attorney, Camil A.
Skipper and Jason Hitt, Assistant United States Attorneys,
Sacramento, California, for Plaintiff-Appellee.


                        OPINION

TASHIMA, Circuit Judge:

    In this appeal, we examine the scope of the United States
Sentencing Commission’s (the “Commission”) authority to
limit the retroactive effect of its amendments to its
Sentencing Guidelines. We hold that a district court cannot
apply a retroactive amendment to reduce an already imposed
sentence prior to that amendment’s effective date. We also
hold that the Commission’s determination of the appropriate
effective date for a retroactive amendment is not invalid
simply because the Commission made reference to prisoners’
rehabilitative needs. We therefore affirm.

                             I.

                             A.

    In 2008, Jorge Avila Alberto Navarro pled guilty to
possession with intent to distribute methamphetamine. At
sentencing, the district court calculated the appropriate
Guidelines range to be 151 to 188 months. On the
government’s motion, the district court imposed a below-
Guidelines sentence of 113 months imprisonment. Under that
sentence, Navarro is scheduled to be released on September
9, 2015.
4              UNITED STATES V. NAVARRO

    On November 1, 2014, the Commission issued
Amendment 782 to its Sentencing Guidelines, which lowered
the recommended sentences for certain drug crimes, including
the crime of which Navarro was convicted. See United States
Sentencing Commission, Guidelines Manual, (hereinafter
“USSG”), supp. app’x. C, amend 782 (2014). At the same
time, the Commission promulgated another amendment,
Amendment 788, which amended § 1B1.10 of the Guidelines
to authorize district courts to apply Amendment 782
retroactively to reduce the length certain already-imposed
sentences, provided that “the effective date of the court’s
order is November 1, 2015, or later.” See USSG, supp. app’x.
C, amend. 788 (2014); USSG § 1B1.10. In other words,
Amendment 788 allowed district courts to hear motions for
sentence reduction immediately, but instructed that any
reduction based on the new Guidelines could not be effective
until November 1, 2015, at the earliest.

    The Commission explained at length both its decision to
amend the Guidelines, and its decision to delay that
amendment’s retroactive effect.          In particular, the
Commission was concerned, “[in] light of the large number
of cases potentially involved, . . . that the agencies of the
federal criminal justice system responsible for the offenders’
reentry into society need[ed] time to prepare, and to help the
offenders prepare, for that reentry.” Id. Summarizing its
considerations, the Commission determined that a one-year
delay would be needed:

       (1) to give courts adequate time to obtain and
       review the information necessary to make an
       individualized determination in each case of
       whether a sentence reduction is appropriate,
       (2) to ensure that, to the extent practicable, all
                 UNITED STATES V. NAVARRO                           5

        offenders who are to be released have the
        opportunity to participate in reentry programs
        and transitional services, such as placement in
        halfway houses, while still in the custody of
        the Bureau of Prisons, which increases their
        likelihood of successful reentry to society and
        thereby promotes public safety, and (3) to
        permit those agencies that will be responsible
        for offenders after their release to prepare for
        the increased responsibility.

Id. The Commission ended by reiterating that “offenders
cannot be released from custody pursuant to retroactive
application of Amendment 782 before November 1, 2015.”
Id.

                                 B.

    On March 12, 2015, Navarro filed a motion under
18 U.S.C. § 3582(c)(2) asking the district court to reduce his
sentence based on Amendments 782 and 788. Navarro
calculated that, using the amended Guidelines and applying
the same below-range deviation from his earlier sentence, he
would be eligible for immediate release.1 However, Navarro
is currently scheduled to be released on September 9, 2015,
well before Amendment 788’s November 1, 2015, effective
date. Navarro argues that the district court should apply
Amendment 782 as though it were immediately retroactive,
and accordingly order his immediate release. Navarro


  1
    Because we determine that the date of Navarro’s scheduled release
precludes him from seeking a sentence reduction based on Amendments
782 and 788, we do not address whether and to what extent his sentence
could be reduced were those amendments applicable to him.
6                 UNITED STATES V. NAVARRO

contends that immediate application is necessary because the
Commission’s decision to delay the effective date of
Amendment 788 was based, in part, on considerations related
to prisoners’ rehabilitative needs, and because the
Commission’s choice of a November 1, 2015, effective date,
rather than an earlier date, was unconstitutionally arbitrary.

     On April 21, 2015, the district court issued a written order
denying Navarro’s motion. Under Federal Rule of Appellate
Procedure 4(b)(1)(A), Navarro had fourteen days from the
district court’s final order to appeal the court’s decision. On
May 8, 2015, seventeen days after the order was filed,
Navarro moved under Rule 4(b)(4) for an extension of the
time to file an appeal. He claimed that defense counsel had
incorrectly assumed the court would use a form order, and so
was awaiting that order before appealing. The district court
granted Navarro’s motion on May 11, 2015, reasoning that an
extension was warranted “because defense counsel represents
that he did not file a notice of appeal because he was waiting
for the court to sign a Form 247.” Navarro filed a notice of
appeal that same day. The government argues that the district
court should not have granted the motion, and that this appeal
is therefore untimely.2

                                  II.

    Although the requirement of a timely appeal is not a
jurisdictional rule in criminal cases, where the government
properly objects to an untimely filing, we must dismiss the
appeal. United States v. Sadler, 480 F.3d 932, 941–42 (9th


 2
  The district court’s order granting Navarro’s motion to extend time was
entered before the government was able to file an opposition to the
motion.
                UNITED STATES V. NAVARRO                        7

Cir. 2007). Because the government challenges the
timeliness of Navarro’s appeal, we must first determine
whether this appeal is, in fact, timely.

     Federal Rule of Appellate Procedure 4(b) generally
requires that a criminal defendant file any notice of appeal
within fourteen days of the judgment or order being appealed.
However, “[u]pon a finding of excusable neglect or good
cause, the district court may . . . extend the time to file a
notice of appeal for a period not to exceed 30 days from the
expiration of the time otherwise prescribed.” Fed. R. App. P.
4(b)(4). “We review for abuse of discretion a district court’s
decision to grant or deny a motion for an extension of time to
file a notice of appeal.” Pincay v. Andrews, 389 F.3d 853,
858 (9th Cir. 2004). “If the court abused its discretion . . . the
notice of appeal is untimely.” Meza v. Wash. State Dep’t of
Soc. & Health Servs., 683 F.2d 314, 315 (9th Cir. 1982).

     Rule 4(b)(4) authorizes a district court to extend the time
to appeal based on either of two grounds: “good cause” or
“excusable neglect.” Both are familiar terms in the world of
judicial procedure, and both represent relatively malleable
concepts. The district court did not specifically state on
which of these two grounds it was extending the time to
appeal. An analysis of “excusable neglect” generally requires
a court to analyze the four factors set out by the Supreme
Court. See Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd.,
507 U.S. 380, 395 (1993); see also Lemoge v. United States,
587 F.3d 1188, 1192 (9th Cir. 2009). Because the district
court did not engage in this analysis, we assume, instead, that
it relied on the more loosely defined “good cause” standard.

   “‘Good cause’ is a non-rigorous standard that has been
construed broadly across procedural and statutory contexts.”
8                 UNITED STATES V. NAVARRO

Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th
Cir. 2010) (discussing “good cause” in the context of Fed. R.
Civ. P. 6(b)(1)). Here, Navarro’s delay was due to an
understandable mistake about the unwritten procedures of the
specific judge before whom he was practicing. As Navarro
explained in his motion to extend the time to appeal,
numerous other judges in the Eastern District of California
have issued orders denying motions for sentence reduction on
a government-issued form known as “Form 247.” In several
of these cases, courts have filed the form following a short
written order.3 Moreover, although use of Form 247 is not
mandatory, the Sentencing Commission has asked district
courts to use the form when either granting or denying
motions for sentence reduction. In this case, defense counsel
mistakenly believed that the order he received on April 21,
2015, was not an appealable final order, but a preliminary
order that would be followed by a final order on Form 247.
He quickly realized his error, seventeen days after the original
order, but not quickly enough to meet the dictates of Rule
4(b)(1). There is no indication of bad faith, or that the
government was prejudiced by the three-day delay. The
district court recognized the reasonableness of counsel’s
mistake and concluded that it constituted good cause. We
cannot say that was an abuse of discretion. We therefore
conclude that Navarro’s notice of appeal was timely, and
proceed to the merits of this appeal.




    3
    Navarro has filed with this court a motion to take judicial notice of
several unpublished district court orders using Form 247. That motion is
hereby granted. See Fed. R. Evid. 201(b)(2); In re Korean Air Lines Co.,
Ltd., 642 F.3d 685, 689 n.1 (9th Cir. 2011).
                UNITED STATES V. NAVARRO                       9

                              III.

    We begin with Navarro’s argument that the district court
should have treated Amendment 782 as immediately
retroactive because the Commission considered prisoners’
rehabilitative needs in deciding to delay its retroactive effect.
For the reasons discussed below, we conclude that this
argument is unavailing.

                               A.

    Once a sentence of imprisonment has been imposed, that
sentence generally is treated as final. See 18 U.S.C.
§ 3582(b). However, in an “act of lenity,” Congress has
crafted a limited exception for prisoners who were sentenced
based on Guidelines that have since been amended
downward. Dillon v. United States, 560 U.S. 817, 828
(2010). In such circumstances, 18 U.S.C. § 3582(c)(2) allows
a defendant to request a reduced sentence based on new
Guidelines and allows district courts to reduce a term of
imprisonment, so long as “such a reduction is consistent with
applicable policy statements issued by the Sentencing
Commission.” As the Supreme Court has explained,
§ 3582(c)(2) thus prescribes a limited, two-step inquiry.
Dillon, 560 U.S. at 826. First, the court must look to “the
Commission’s instructions in § 1B1.10 to determine the
prisoner’s eligibility for a sentence modification and the
extent of the reduction authorized.” Id. at 827. Because the
Commission has statutory authority both to amend the
Guidelines and to “determin[e] whether and to what extent an
amendment will be retroactive . . . [a] court’s power under
§ 3582(c)(2) . . . depends in the first instance on the
Commission’s decision not just to amend the Guidelines but
to make the amendment retroactive.” Id. at 826.
10              UNITED STATES V. NAVARRO

    “At step two of the inquiry, § 3582(c)(2) instructs a court
to consider any applicable § 3553(a) factors and determine
whether, in its discretion, the reduction authorized by
reference to the policies relevant at step one is warranted in
whole or in part under the particular circumstances of the
case.” Id. at 827. This circumscribed inquiry is not to be
treated as “plenary resentencing proceedings.” Id. at 826.
Stated differently, “the only ‘appropriate use’ of sentence
modification proceedings under section 3582(c) is to adjust
a sentence in light of a Guidelines amendment,” so courts
may not use such proceedings to “reconsider[] a sentence
based on factors unrelated to a retroactive Guidelines
amendment.” United States v. Fox, 631 F.3d 1128, 1132 (9th
Cir. 2011).

     As the district court correctly concluded, Navarro cannot
make it past step one of the Dillon inquiry. The
Commission’s instructions in § 1B1.10 make it perfectly clear
that a court may not reduce a “term of imprisonment based on
Amendment 782 unless the effective date of the court’s order
is November 1, 2015, or later.” USSG § 1B1.10(e)(1). There
is thus no way to reduce Navarro’s sentence “consistent with
applicable policy statements issued by the Sentencing
Commission.” 18 U.S.C. § 3582(c)(2).

                              B.

    Navarro contends that the district court should have
ignored the explicit limitation on the retroactive effect of
Amendment 788, and treated that amendment as immediately
retroactive, because the Commission mentioned rehabilitative
concerns in its statement of reasons for the Amendment.
In advancing this argument, Navarro relies principally on
the Supreme Court’s decision in Tapia v. United States,
                UNITED STATES V. NAVARRO                      11

131 S. Ct. 2382 (2011), in which the Court held the
Sentencing Reform Act “precludes sentencing courts from
imposing or lengthening a prison term to promote an
offender’s rehabilitation.” Id. at 2391. Tapia, in turn, relied
on two related statutes, 18 U.S.C. § 3582(a) and 28 U.S.C.
§ 994(k). Section 3582(a) instructs sentencing courts “in
determining whether to impose a term of imprisonment, and
. . . in determining the length of the term” to “recogniz[e] that
imprisonment is not an appropriate means of promoting
correction and rehabilitation.” Section 994(k) instructs the
Commission to “insure that the guidelines reflect the
inappropriateness of imposing a sentence to a term of
imprisonment for the purpose of rehabilitating the defendant
or providing the defendant with needed educational or
vocational training, medical care, or other correctional
treatment.” In Tapia, the Court read these two statutes as
sending the Commission and sentencing judges “the same
message: Do not think about prison as a way to rehabilitate
an offender.” 131 S. Ct. at 2390.

    Navarro contends that the Commission – and by
extension, the district court – violated this proscription by
citing to rehabilitative concerns in its stated reasons for
Amendment 788. In particular Navarro cites to the
Commission’s statement that a one-year delay was necessary

        to ensure that, to the extent practicable, all
        offenders who are to be released have the
        opportunity to participate in reentry programs
        and transitional services, such as placement in
        halfway houses, while still in the custody of
        the Bureau of Prisons, which increases their
        likelihood of successful reentry to society and
        thereby promotes public safety.
12                 UNITED STATES V. NAVARRO

USSG, supp. app’x. C, amend. 788. The government does
not dispute that this passage indicates a consideration of
rehabilitation, and instead argues that (1) any flaw in the
reasoning of Amendment 788 does not provide Navarro with
a basis to reduce his sentence, and (2) regardless, Tapia is
inapplicable in sentence reduction proceedings.4

    We agree with the government on both points. First,
Navarro simply has not explained how a flaw, if any, in the
Commission’s reasoning in Amendment 788 would mandate
an immediate retroactive application of Amendment 782. As
discussed above, a district court is without power to grant a
sentence reduction not “consistent with applicable policy
statements issued by the Sentencing Commission.” 18 U.S.C.
§ 3582(c)(2). Amendment 782 itself was not retroactive, and
nothing outside of Amendment 788 would make Amendment
782 retroactive to Navarro. Even were we to conclude that
the Commission fatally erred in promulgating Amendment
788, and that the Amendment was therefore unenforceable,
Navarro would still be left without a basis to have his
sentence reduced.

    Moreover, we conclude, as did the district court, that
Tapia does not apply to sentence reduction proceedings. As
the Supreme Court explained in Dillon and as we clarified in
Fox, sentence reduction proceedings should not be treated as
a second round of sentencing. Simply put, the restrictions

 4
   Because we conclude that Tapia does not apply in sentence reduction
proceedings, we do not address the question of whether the quoted
passage actually represents the sort of consideration of rehabilitation that
Tapia forbids. We note, however, that it is far from clear that arranging
transition and reentry services for currently incarcerated inmates would
constitute treating “prison as a way to rehabilitate an offender.” Tapia,
131 S. Ct. at 2390.
                UNITED STATES V. NAVARRO                    13

and rules associated with sentencing do not carry over to
sentence reduction proceedings, which are instead governed
by their own set of rules. See Dillon, 560 U.S. at 828
(holding that the Sixth Amendment right to have essential
facts found by a jury beyond a reasonable doubt does not
apply to motions for sentence reduction).

    Tapia does not change the distinction discussed in Dillon.
By its own terms, Tapia does not apply to sentence reduction.
The Supreme Court specifically held that a court could not
“impose or lengthen a prison sentence to enable an offender
to complete a treatment program or otherwise to promote
rehabilitation,” but said nothing about reducing (or declining
to reduce) a prison sentence. 131 S. Ct. at 2393 (emphasis
added). And for good reason. The Court’s decision in Tapia
followed directly from its interpretation of two specific
statutory provisions: 18 U.S.C. § 3582(a) and 28 U.S.C.
§ 994(k). Both address sentencing, not sentence reduction.
Section 3582(a) presents instructions for a “court, in
determining whether to impose a term of imprisonment, and
. . . in determining the length of the term.” A separate
subsection, § 3582(c), governs sentence reduction, and that
subsection contains no rule against considering rehabilitation.
Similarly, § 994(k) instructs the Commission to “insure that
the guidelines reflect the inappropriateness of imposing a
sentence to a term of imprisonment for the purpose of
rehabilitating the defendant.” (emphasis added). However,
§ 994(k) says nothing about sentence reduction, and the
subsection that authorizes the commission to make
amendments retroactive, § 994(u), places no limit on
14                UNITED STATES V. NAVARRO

rehabilitative considerations.5 Thus deprived of any firm
foothold in statutory text, Navarro is left to argue that Tapia
should apply to his sentence reduction motion because
sentence reduction, like sentencing, involves deciding how
long an offender will stay in prison. But importing the rules
of sentencing into sentence reduction is precisely what Dillon
instructs us not to do. We thus conclude that Tapia does not
apply in sentence reduction proceedings, and that it therefore
does not provide a basis to challenge the Commission’s
decision to limit the retroactive effect of a Guidelines
amendment.

                                  IV.

    Navarro next argues that the Commission’s decision to
delay the effective date of Amendment 788 for a full year –
until November 1, 2015 – was unconstitutionally arbitrary, in
violation of the Due Process and Equal Protection Clauses of
the Constitution.6 According to Navarro, the Commission



 5
   Of course, before the Commission can make a Guidelines amendment
retroactive, it must amend the Guidelines in the first place. Even when an
amendment will be applied retroactively, the initial change to the
Guidelines will thus still be governed by all the usual rules, including
§ 994(k). However, Navarro has not challenged the sentencing range
expressed by the amended Guidelines, only the Commission’s failure to
make that amendment immediately retroactive.
  6
    Technically, the Commission’s Guidelines are not governed by the
Equal Protection Clause of the Fourteenth Amendment, which applies
only to the states, not to the federal government or federal entities. See
Bolling v. Sharpe, 347 U.S. 497, 498–99 (1954). However, the Due
Process Clause of the Fifth Amendment similarly prohibits unjustified
discrimination by federal actors, and our “approach to Fifth Amendment
equal protection claims has always been precisely the same as to equal
                UNITED STATES V. NAVARRO                     15

had an insufficient basis to conclude that a one-year delay,
rather than a shorter six-month delay, was necessary to
achieve its stated goals. By choosing the one-year delay,
Navarro argues, the Commission arbitrarily and
unconstitutionally discriminated against those prisoners who
were due for release more than six months, but less than a
year, after Amendment 788 was issued. We find this
argument unpersuasive.

    To begin, we note that Navarro never presented this
constitutional argument before the district court. Instead,
citing to cases involving the Administrative Procedure Act
(“APA”), Navarro argued that the Commission’s decision not
to make Amendment 782 retroactive prior to November 1,
2015, was “arbitrary, capricious, or manifestly contrary to the
statute.” See Chevron U.S.A. Inc. v. Nat. Res. Def. Council,
Inc., 467 U.S. 837, 844 (1984). The district court correctly
rejected this challenge, citing our prior holding that “[t]he
Commission is not an agency subject to the requirements of
the APA but ‘an independent entity in the judicial branch.’”
See United States v. Tercero, 734 F.3d 979, 984 (9th Cir.
2013) (quoting Wash. Legal Found. v. U.S. Sentencing
Comm’n, 17 F.3d 1446, 1450 (D.C. Cir. 1994)).

    Navarro’s constitutional argument is thus before the court
for the first time on appeal. We generally will not entertain
arguments that were not first presented before the district
court. See Davis v. Elec. Arts Inc., 775 F.3d 1172, 1180 (9th
Cir. 2015). “This court has discretion to decide whether to
reach such an issue, however, where the issue presented is a
purely legal one and the record below has been fully


protection claims under the Fourteenth Amendment.” Weinberger v.
Wiesenfeld, 420 U.S. 636, 638 n.2 (1975).
16                 UNITED STATES V. NAVARRO

developed.” Davis v. Nordstrom, Inc., 755 F.3d 1089, 1094
(9th Cir. 2014). Here, we choose to exercise that discretion
to reach the merits of Navarro’s constitutional claim because,
on the record before us, we have little doubt that Navarro has
failed to demonstrate a constitutional violation.

    When the Commission enacts Guidelines treating one
class of offenders differently from another, equal protection
generally requires that the classification be “rationally related
to a legitimate government interest.” United States v.
Ruiz-Chairez, 493 F.3d 1089, 1091 (9th Cir. 2007) (quoting
City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 440
(1985)).7 Under this rational-basis review, “[t]he burden falls
on the party seeking to disprove the rationality of the
relationship between the classification and the purpose.” Id.
Navarro has not met this burden.

    As discussed above, the Commission stated three general
reasons for its decision to delay the effective date of
Amendment 788: (1) giving courts time to review the large
number of eligible inmates and make individualized
determinations; (2) arranging for transition and re-entry
programs in order to reduce recidivism and protect public
safety; and (3) permitting affected agencies to prepare for an
increased workload.8 USSG, app’x. C, amend. 788. These


  7
   The Commission’s decisions would, of course, be subject to a higher
level of scrutiny if its classification implicated a fundamental right or a
suspect classification. See United States v. D’Anjou, 16 F.3d 604, 612
(4th Cir. 1994).
 8
  We focus here on the governmental interests stated by the Commission
because they are most easily addressed. We recognize, however, that
under rational-basis review, the government actor generally need not
“actually articulate at any time the purpose or rationale supporting its
                  UNITED STATES V. NAVARRO                          17

clearly constitute legitimate government interests. See Ewing
v. California, 538 U.S. 11, 29 (2003) (recognizing “the
State’s public-safety interest in incapacitating and deterring
recidivist felons”); Bankers Life & Cas. Co. v. Crenshaw,
486 U.S. 71, 82 (1988) (recognizing “the State’s interest in
conserving judicial resources”). There is also a rational
connection between these interests and the one-year delay:
The Commission reasonably was concerned that making
Amendment 782 immediately retroactive would lead to a rush
to the courts, pressuring the district courts to make release
decisions quickly, and putting pressure on government
agencies responsible for helping prisoners transition back into
outside society. Thus, the Commission’s decision easily
survives rational-basis review.

    Notwithstanding the legitimacy of the government
interests at stake, Navarro argues that the Commission’s
decision violated due process because there was insufficient
evidence before the Commission for it to conclude that a
delay of one year was necessary.              This argument
misapprehends the scope of rational-basis review. Generally,
“the absence of legislative facts explaining the distinction on
the record has no significance in rational-basis analysis.”
FCC v. Beach Commc’ns, Inc., 508 U.S. 307, 315 (1993).
Rather, rational-basis review allows for decisions “based on
rational speculation unsupported by evidence or empirical
data.” Id. Moreover, “[t]he rational basis standard . . . does
not require that the Commission choose the best means of
advancing its goals.” Vermouth v. Corrothers, 827 F.2d 599,
603 (9th Cir. 1987). Instead, all that is needed is some
“rational connection” between the rule and the governmental


classification.” Armour v. City of Indianapolis, Ind., 132 S. Ct. 2073,
2082 (2012) (quoting Nordlinger v. Hahn, 505 U.S. 1, 15 (1992)).
18              UNITED STATES V. NAVARRO

interest, regardless of whether that rule is an “exact fit” for
the interest at issue. Mauro v. Arpaio, 188 F.3d 1054,
1059–60 (9th Cir. 1999). It was rational for the Commission
to believe that some delay was appropriate, and Navarro has
not demonstrated that a blanket one-year delay bore no
rational connection to any legitimate governmental interest.

    Finally, Navarro contends that the one-year delay was
irrational as applied to him because he is an alien who will be
removed from the country upon his release. He thus argues
that the Commission’s concerns about public safety and
transitional services have no weight in his specific case. This
argument again overstates the scope of our review. Under the
rational-basis standard, we accept “generalizations even when
there is an imperfect fit between means and ends. A
classification does not fail rational-basis review because it is
not made with mathematical nicety or because in practice it
results in some inequality.” Aleman v. Glickman, 217 F.3d
1191, 1201 (9th Cir. 2000) (quoting Heller v. Doe ex rel.
Doe, 509 U.S. 312, 321 (1993)). The fact that the
Commission’s reasoning will apply with greater force to
some groups of inmates than to others does not invalidate its
otherwise-valid decision. We therefore conclude that
Navarro has not met his “burden ‘to negative every
conceivable basis which might support’” the Commission’s
decision to delay the effective date of Amendment 788 for
one year. Los Coyotes Band of Cahuilla & Cupeno Indians
v. Jewell, 729 F.3d 1025, 1039 (9th Cir. 2013) (quoting
Aleman, 217 F.3d at 1201).
                  UNITED STATES V. NAVARRO                           19

                                  V.

   Neither the Constitution nor any statute forbade the
Commission from delaying the effective date of Amendment
788.9 Accordingly, the judgment of the district court is

      AFFIRMED.




  9
    The only other circuit to have addressed the delayed-effective-date
issue also upheld the delay. See United States v. Maiello, No. 15-10532,
2015 WL 4931982 (11th Cir. Aug. 19, 2015).